COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, AtLee and Senior Judge Clements
UNPUBLISHED



              SMITHFIELD FOODS, INC. AND
               SAFETY NATIONAL CASUALTY CORP.
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0080-15-1                                         PER CURIAM
                                                                                  JUNE 16, 2015
              DONALD R. BRANSTETTER, JR.


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (William W. Nexsen; Meredith Harlow Jacobi; Stackhouse, Nexsen &
                               Turrietta, on briefs), for appellants.

                               (Philip J. Geib, on brief), for appellee.


                     Smithfield Foods, Inc. and Safety National Casualty Corp. (hereinafter “employer”)

              appeal a decision of the Workers’ Compensation Commission (hereinafter “the commission”).

              The commission concluded that res judicata principles barred employer’s argument disputing the

              causal relationship between Donald R. Branstetter, Jr.’s (hereinafter “claimant”) second episode

              of deep vein thrombosis (hereinafter “DVT”) and claimant’s May 28, 2011 workplace accident.

              Employer also appeals the commission’s award of attorney’s fees to claimant on the basis that

              employer unreasonably defended the claim for the “second” DVT medical bills.

                     Employer maintains the original award for DVT medical bills did not include claimant’s

              hospitalization for DVT from September 23, 2012 through October 21, 2012. It acknowledges

              that claimant included these bills in the evidence submitted to the deputy commissioner for the

              December 11, 2012 hearing; however, as the pleadings did not distinguish between the “first



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
DVT” hospitalization in July 2011 and the “second DVT” hospitalization from September to

October 2012, employer contends claimant “sneaked these [latter] records into evidence . . . .”

       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Branstetter v. Smithfield Foods, Inc., JCN No. VA00000457303 (Dec. 18, 2014).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           - 2-